UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2011 (Commission File No. 001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-Fý Form40-F¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes¨ Noý Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes¨ Noý Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes¨ Noý On December 6, 2011, Corpbanca issued two press releases. The first press release announced its third quarter 2011 results, which is attached hereto as Exhibit 99.1. The second press release announced its acquisition of Banco Santander Colombia, S.A., which is attached hereto as Exhibit 99.2. On December 6, 2011, Corpbanca filed an Hecho Esencial (Material Event Notice) with the Chilean Superintendency of Securities and Insurance also announcing its acquisition of Banco Santander Colombia, S.A., of which an English translation thereof is attached hereto as Exhibit 99.3. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Eugenio Gigogne Title: Chief FinancialOfficer Date: December 7, 2011 EXHIBIT INDEX Exhibit Description Press release announcing CorpBanca’s third quarter 2011 results. Press release announcing CorpBanca's acquisition of Banco Santander Colombia, S.A. HechoEsencial (Material Event Notice) announcing CorpBanca's acquisition of Banco Santander Colombia, S.A.
